Order entered April 8, 2022




                                                  In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                         No. 05-22-00098-CV

                                  AL M. WILLIAMS, Appellant

                                                     V.

                                          LADERA, Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-19-17458

                                                 ORDER

          Before the Court is appellant’s April 6, 2022 motion for an extension of time

to file his brief on the merits or, alternatively, for mediation. We GRANT the

motion and extend the deadline for appellant’s brief to May 4, 2022.1


                                                           /s/     KEN MOLBERG
                                                                   JUSTICE




1
    By order that issued today, we denied appellant’s separate motion for mediation.